Maxwell, Oh. J.
In January, 1880,. tbe plaintiff brought an action in the district court of Saline county to enjoin the sheriff of said county from executing a deed to Joseph Sutton for lots 1034 ancl 1035 in the town of Dewitt, previously sold by the sheriff to Sutton upon execution, and said sale confirmed and a deed ordered. The district court sustained a demurrer to the petition and dismissed the action. The plaintiff brings the cause into this court by petition in error.
The plaintiff alleges, in his petition that on the twenty-fifth day of October, 1877, he became the owner of the lots in question, and has ever since retained possession of the same; that in the year 1874 the defendants J. J. Brown and Brother recovered two judgments, each for the sum of $357.40 and costs, against John Gilbert and J. H. Artist in the probate court of Saline county, which were null and void, because the records do not show that the court had jurisdiction of the persons of the defendants or of the subject matter of the action; that on the twenty-second day of March, 1877, Brown & Brother procured false and fraudulent transcripts of said judgments, and filed the same in the office of the clerk of the district court of said county, and on the first day of May, 1877, caused an execution to be issued thereon under which the lots in question were sold to Sutton, and the sale thereafter confirmed. It is also alleged that no title will pass by the sale, and that the deed will be a cloud upon the. plaintiff’s title.
It will be observed that the plaintiff claims to have become the owner of the lots in question after the sale of the same upon execution. He insists that the judgments are void because the record fails to show that service was had upon the defendants in that action; but *415he was not a party to the judgments, and so far as appears is not in a position to question their validity. That Gilbert and Artist were justly indebted to Brown & Brother is not denied, and that judgments were obtained against them, under which their real estate was subjected to sale on execution, is admitted. Can a third party, having no interest in the property till after the sale, enjoin the purchaser from receiving a deed of the land purchased ? We think not. The petition therefore fails to state a case for equitable relief, and the judgment of the district court must be affirmed.
Judgment affirmed.